
	
		I
		111th CONGRESS
		2d Session
		H. R. 5951
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Critz introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To extend Corridor N of the Appalachian development
		  highway system from its current northern terminus at Corridor M, near
		  Ebensburg, Pennsylvania, to Corridor T, near Salamanca, New York, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Corridor N Extension Act of 2010.
		2.Appalachian
			 development highway systemSection 14501(a) of title 40, United States
			 Code, is amended in the second sentence by striking shall not
			 and all that follows through the period at the end of that sentence and
			 inserting the following: shall not be more than 3,239 miles..
		3.Designation of
			 Addition
			(a)In
			 generalThere is designated
			 as an addition to Corridor N of the Appalachian development highway system,
			 located in Maryland and Pennsylvania, a segment from Corridor M to Corridor
			 T.
			(b)Extension and
			 developmentThe addition to Corridor N described in subsection
			 (a) shall—
				(1)extend
			 approximately 149 miles; and
				(2)be developed as a
			 multilane freeway, with interchanges at appropriate crossroad locations.
				
